MEMORANDUM **
Federal prisoner Charles Lowell Kentz appeals from the district court’s denial of his 28 U.S.C. § 2241 petition and motion for preliminary injunction. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Kentz contends that his due process rights were violated because he was not *668provided with advanced written notice of the prison disciplinary violation for which he was charged, and was not provided with the disciplinary hearing officer’s report after his disciplinary hearing. However, because these claims were not raised in his habeas petition, or in his motion for a preliminary injunction, they are not cognizable on appeal. See Belgarde v. Montana, 123 F.3d 1210, 1215-16 (9th Cir. 1997); Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir.1994).
Furthermore, we cannot consider Kentz’s contention that the district court erred in its order denying his motion to alter or amend the judgment pursuant to Federal Rule of Civil Procedure 59(e), because Kentz failed to file a notice of appeal or amended notice of appeal as to that order. See Fed. R.App. P. 4(a)(4)(B)(ii).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.